DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on November 6, 2020. 
Claims 1-5 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-219473, filed on December 4, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving management unit configured to manage…”; “a task position generation unit configured to generate…”; “a task unit configured to update…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, as performing the claimed function, and equivalents thereof. Reference is made to [0025], “As illustrated in FIG. 2, the controller 5 has a driving management unit 51, a task position generation unit 52, a task unit 53, and a control unit 54.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majima (US-20140135982).
Regarding Claim 1, Majima discloses:
A robot task system comprising: a robot; (FIG. 1, robot 3)
a transfer device configured to be driven to transfer a plurality of workpieces thereon by a specific distance at a time, the plurality of workpieces being placed within the specific distance; (FIG. 1, conveyor 2 “The drive source instruction value calculation module 5a1 calculates the drive source instruction value indicative of the operating instruction of the drive source 4 (i.e., a motor instruction value) so that the conveyor 2 performs a predetermined operation.” [0031] and “the drive source instruction value is calculated so as to repeat an operation in which the belt 2a of the conveyor 2 advances only one section B and then stops,” [0039])
a driving management unit configured to manage a driving distance and a driving start timing of the transfer device for driving the transfer device each time; (“A control device (not illustrated), which is different from the control device 105, outputs a drive source instruction value to the drive source 104 to operate the drive source 104, and the drive source 104 then drives the conveyor 102.” [0033], and also “Specifically, the drive source instruction value calculation module 5a1 calculates the drive source instruction value, for example, so that the conveyor 2 is driven at intervals of one section (shown by "B" in FIG. 1) of the belt 2a divided by the traverse rails 2d. More specifically, the drive source instruction value is calculated so as to repeat an operation in which the belt 2a of the conveyor 2 advances only one section B and then stops, and, after a predetermined duration of time, the belt 2a again advances only one section B and then stops.” [0039])
a task position generation unit configured to generate a plurality of task positions at the driving start timing of the transfer device managed by the driving management unit, the plurality of task positions being positions for the robot to execute a predetermined task on the plurality of workpieces; (FIG. 2, operation instruction module 5a, “The robot 3 is connected with the control device 5, and it drives the motor units inside the housing 3a and/or the motor unit 3c2 of the movable part 3c according to instructions from the control device 5 as will be described later to perform a predetermined task to the workpiece W being conveyed by the conveyor 2. The term "predetermined task" herein means a task, for example, to suck and hold the workpiece W by the end effector 3c1 to move it to a predetermined location; however, it is not limited to this kind of operation.” [0024])
a task unit configured to update, according to the driving of the transfer device, the plurality of task positions generated for the robot by the task position generation unit and generate a task command to cause the robot to execute the predetermined task on the plurality of workpieces while following the plurality of workpieces; and (FIG. 2, correction value calculation module 5b, “The operating instruction information calculation module 5b1 outputs the calculated operating instruction information of the drive source 4 to the instruction value converting module 5b2. The instruction value converting module 5b2 converts the operating instruction information of the drive source 4 calculated by the operating instruction information calculation module 5b 1 into the correction value of the conveyor 2, and it then outputs the converted correction value of the conveyor 2 to the robot instruction value calculation module 5a2.” [0060])
An operating instruction is updated and converted to be used for robot instruction (i.e. a task command). All of this is done while keeping the robot in synch with the motion of the conveyor (i.e. following workpieces), see [0031].
a control unit configured to control the transfer device based on the driving distance and the driving start timing of the transfer device managed by the driving management unit, and control the robot based on the task command generated by the task unit. (FIG. 2, control device 5, “The control device 5 controls operations of both the robot 3 and the drive source 4.“ [0028], and also “The drive source instruction value calculation module 5a1 calculates the drive source instruction value so that the conveyor 2 performs the predetermined operation (e.g., calculates the drive source instruction value so that the conveyor 2 repeats acceleration and deceleration), and outputs the calculated drive source instruction value to the servo unit 5c.” [0038])
Regarding Claim 5, Majima discloses:
wherein the task position generation unit further generates attribute information for each of the plurality of workpieces at the driving start timing of the transfer device, and (“The robot 3 is connected with the control device 5, and it drives the motor units inside the housing 3a and/or the motor unit 3c2 of the movable part 3c according to instructions from the control device 5 as will be described later to perform a predetermined task to the workpiece W being conveyed by the conveyor 2. The term "predetermined task" herein means a task, for example, to suck and hold the workpiece W by the end effector 3c1 to move it to a predetermined location; however, it is not limited to this kind of operation.” [0024])
Attribute information, as defined by the applicant’s specification [0031], is any information related to the workpieces for which as action is to be performed on. The applicant’s gives examples such as “position information of respective destinations to which each workpiece is to be transported…” Majima discloses having a predetermined task (i.e. previously generated) for moving a workpiece to a predetermined location (i.e. destination for transported workpiece).
the task unit generates the task command based on the attribute information generated by the task position generation unit. (“For example, the control device 5 of the robot system 1b causes a robot 3 to perform a task in which, for example, the robot 3 sucks and holds workpieces W1 being conveyed on the respective conveyors 21, 22 and 23, and accommodate the workpieces W1 into a box-shaped workpiece W2 being conveyed on the conveyor 30.” [0081])
Majima discloses controlling the robot to perform the predetermined task of transporting the workpiece to a different location (attribute information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majima (US-20140135982) in view of Vuorenala (US-20200039754).
Regarding Claim 2, Majima does not explicitly disclose changing either or both the driving distance and the driving start timing depending on a task status of the robot. However, Vuorenala discloses:
wherein the driving management unit changes either or both of the driving distance and the driving start timing of the transfer device depending on a task status of the robot. (“In response to the determination of the priority of the first robot 150A the control entity 110 may be configured to generate a control signal 230 to the conveyor system 100 to serve the call received for serving the first robot 150A in accordance with the determined priority of the first robot 150A.” [0036])
Vuorenala discloses controlling a conveyor system based on the priority of a robot. Robot priority is dependent on the task assigned to the robot, see [0010]. Therefore, Vuorenala teaches controlling a conveyor system based on the task assigned to the robot. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Majima to include the teachings of Vuorenala in order to increase efficiency.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majima (US-20140135982) in view of Ooba (US-20190232491).
Regarding Claim 3, Majima discloses:
wherein the driving management unit controls the driving distance and the driving start timing of the transfer device (“A control device (not illustrated), which is different from the control device 105, outputs a drive source instruction value to the drive source 104 to operate the drive source 104, and the drive source 104 then drives the conveyor 102.” [0033])
Majima does not explicitly disclose controlling the driving distance and the driving start timing of the transfer device based on an externally inputted signal. However, Ooba explicitly discloses:
based on an externally inputted signal. (“Furthermore, instead of use of the operation position detection device 2b, the detection apparatus 40 may monitor the position of a predetermined mark, etc. on the conveying apparatus 2. In this case, the movement amount of the object 100 on the conveying apparatus 2 is sequentially detected on the basis of movement of the predetermined mark on the conveying apparatus 2. Alternatively, by use of any other known method, the movement amount of the object 100 on the conveying apparatus 2 may be sequentially detected.” [0050])
The applicant describes using the signal from a detector as the external signal source, see [0027], to generate information indicating the driving distance of the conveyor. Ooba describes using a detection apparatus in conjunction with markers on a conveyor system to detect movement of the conveyor. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Majima with Ooba in order to track and control movement of the conveyor with external means.
Regarding Claim 4, Majima does not explicitly disclose generating positions of the workpieces based on a count of the driving start timings of the conveyor. However, Ooba discloses:
wherein the task position generation unit generates positions of the plurality of workpieces based on a count of the driving start timings of the transfer device. (“A movement component can be obtained by use of expression (2): (e2−e1)/S; S represents the ratio of the count at the operation position detection device 2b which is an encoder to the movement amount of the object 100 moved by the conveying apparatus 2.” [0029]-[0030])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Majima with Ooba in order to track positions of workpieces transferred on a conveyor using a count.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                 
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664